IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SABRA ANN PORTWOOD,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3735

RANDOLPH JOSEPH SHOAFF,

      Appellee.


_____________________________/

Opinion filed February 26, 2015.

An appeal from the Circuit Court for Taylor County.
William W. Blue, Judge.

Rhonda Portwood of Law Office of Rhonda Portwood, P.L., Inverness, for
Appellant.

Donald R. Curtis III of Smith, Smith & Curtis, Attorneys at Law, P.A., Perry, for
Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and BILBREY, JJ., CONCUR.